Title: To Benjamin Franklin from David Hall, 12 July 1766
From: 
To: 


Dear Sir.
Philadelphia July 12th. 1766
I receiv’d your kind letter of May the 9th by the Packet, for which I am much obliged, and observe what you say as to the Accounts; but, as you are pleased to express your Satisfaction, with respect to my Desire of settling every thing right, and my Sentiments are exactly the same as to you, we can not, as you remark, have any Difference: However, I should have been glad to have known what Articles you did not understand, and likewise those you thought there were Mistakes in, which might have been rectified before your Return; but of those, no Doubt, I shall hear, when you have more Leisure.
I am much obliged for your Indulgence, in allowing Mr. Strahan to send my News Papers, Via Boston and New-York, under your Cover. I never thought of asking it with respect to Letters.
I acknowledge your Favour in writing to Mr. Grace in my Behalf and doubt not its having the desired Effect with his Widow.
Mrs. Franklin as I wrote you formerly, may always command any small service, it may be in my Power to do her. The Account shall be presented to Mr. Bradford.
As to the publishing these Encomiums on you; It is true, I did shew some of my Letters from London to your particular Friends; who all, as well as myself, thought what we did was right, in order to do Justice in some Degree, to your traduced Character; but as I find it is disagreeable to you shall observe your Directions for the future. Mrs. Franklin was well this Morning. Sally is at present in the Jerseys. I heartily condole with you on the Loss of your worthy Brother; but as he was an antient Man, and has been long in a declining State, the Shock must have been the less to his Family.
I paid Mrs. Franklin this day Fifty one Pounds, towards purchasing a Bill of Mrs. Stevens; and about the Time of your Brother’s Death, she had Twenty Pounds which is all I have paid her, besides what I have already informed you of. My Wife, and Children who are all a little grown up now, send you their best Wishes. And you may believe me to be, Dear Sir Yours most Affectionately
D H
Pray remember me kindly to Mr. Strahan and tell him, I am much obliged to him for his Favour by the Packet.
Per the PacketTo Benjamin Franklin Esq
